DETAILED ACTION
	Claims 21-40 are presented on 01/25/2021 for examination on merits.  Claims 21, 28, and 35 are independent base claims.  Claims 1-20 are cancelled by preliminary amendment on 01/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,902,148 B1 (hereinafter “USPAT 148”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of passcode controlled hidden items in a user interface.
Regarding claim 21, USPAT 148 anticipates:
monitoring, by a client device via a background process of an email application, keystrokes of a user of the client device (USPAT 148, CLM. 1: monitoring, by the client device using a background process of the application, keystrokes entered by a user of the client device while the application is displayed, the background process not visible in the user interface); 
generating, by the background process, a candidate passcode based on the keystrokes (USPAT 148, CLM. 1: generating, by the background process executing on the client device, a candidate passcode based on the keystrokes); 
comparing, by the background process, the candidate passcode to a known passcode (USPAT 148, CLM. 1: determining, by the background process executing on the client device, that the candidate passcode is a valid passcode when the hashed candidate passcode is equal to a known passcode); and 
displaying, at the client device, one or more hidden items in a user interface of the email application upon determining that the candidate passcode is equal to the known passcode (USPAT 148, CLM. 1: displaying, at the client device, the one or more hidden items in the user interface upon receiving the one or more hidden items).
Independent claims 28 and 35 are rejected for the same reason as claim 1, because they each recite the same limitations in similar language.
Regarding dependent claims 22-27, 29-34, and 36-40 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Objections
Claims 22, 25, 29, 32, 36, and 39 are objected to because of the following informalities: 
Claims 22, 25, 29, 32, 36, and 39 each recite limitations of “visible mail items” and/or “a mail server” wherein the word “mail” should have been “email” for formality reasons and consistency with other limitations, such as “an email application.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 23-24, 30-31, and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 23-24, 30-31, and 37-38 each recite the limitation “rendering one or more visible items" unclearly, because their base claims define “one or more visible mail items” (Emphasis added). The recitation of “one or more visible items” without word “mail” is confusing and lacking sufficient antecedent basis.  The Examiner suggests amending it to “rendering the one or more visible email items.”

Allowable Subject Matter
Claims 21-40 are allowable over prior art for the following reasons:
Independent claims 21, 28, and 35 capture essential elements of the allowable subject matter of the parent case Application No. 15/834,109, filed 12/07/2017, now U.S. Patent #10,902,148 by reciting “generating, by the background process, a candidate passcode based on the keystrokes; comparing, by the background process, the candidate passcode to a known passcode; and displaying, at the client device, one or more hidden items in a user interface of the email application upon determining that the candidate passcode is equal to the known passcode”.  These claim elements in combination with the other limitations in the claims are not anticipated by, nor made obvious over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        06/03/2022